Case 2:85-cv-04544-DMG-AGR Document 585 Filed 07/05/19 Page 1 of 1 Page ID #:31224



                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA
                                  CIVIL MINUTES—GENERAL

   Case No.    CV 85-4544-DMG (AGRx)                                    Date     July 5, 2019

   Title Jenny L. Flores, et al. v. William P. Barr, et al.                            Page     1 of 1

   Present: The Honorable      DOLLY M. GEE, UNITED STATES DISTRICT JUDGE

                KANE TIEN                                              NOT REPORTED
                Deputy Clerk                                            Court Reporter

      Attorneys Present for Plaintiff(s)                       Attorneys Present for Defendant(s)
               None Present                                              None Present

   Proceedings: IN CHAMBERS - ORDER REQUIRING JUVENILE COORDINATOR
                FOR CUSTOMS AND BORDER PROTECTION TO FILE A
                SUPPLEMENTAL REPORT

           The Court has reviewed the Juvenile Coordinator Annual Report, filed on July 1, 2019,
   detailing Juvenile Coordinator Henry Moak’s observations of Customs and Border Protection
   (“CBP”) facilities across the Southwest Border during the period from June 1, 2018 to May 30,
   2019. [Doc. # 583-1.] On June 26, 2019, Plaintiffs filed an Ex Parte Application regarding the
   conditions of certain Customs and Border Protection (“CBP”) facilities in the El Paso and Rio
   Grande Valley Sectors. [Doc. # 572.] In support of their Ex Parte Application, Plaintiffs
   submitted numerous declarations of Class Members, Class Members’ relatives, and other persons
   that describe the conditions of these facilities. [Doc. ## 580-1, 580-2, 580-3, 580-4, 580-5, 580-
   6.] The Court requests that, by no later than July 15, 2019, CBP’s Juvenile Coordinator file a
   supplemental report that addresses his visit to the El Paso and Rio Grande Valley Sectors on July
   1 and 2, 2019. He shall detail his findings and, if he found any instances of non-compliance,
   what measures he has undertaken to address them, with particular attention to any of those
   pertaining to shortcomings in medical care.

   IT IS SO ORDERED.




   CV-90                             CIVIL MINUTES—GENERAL                     Initials of Deputy Clerk KT
